STAUBER, Judge
(concurring specially)-
I concur in the opinion as related to the narrow facts of this case. Here, M.L.M.’s petition requested expungement of a 2002 conviction of fifth-degree possession of a methamphetamine. The conviction disqualified her from certain employment under the Background Studies Act, Minnesota Statutes chapter 245C. But, following her conviction, M.L.M. received two set-asides pursuant to Minn. Stat. § 245C.22, subd. 4 (2008) (where a showing has been made that “... individual does not pose a risk of harm to any person served by the applicant ... ”). M.L.M. has worked as a nursing assistant and a phlebotomist pursuant to set-asides. In 2009, she entered and completed the LPN program at Itasca Community College. M.L.M. now anticipates a licensing problem through the Minnesota Board of Nursing and requests expungement of her 2002 conviction. However, the record does not yet evidence any adverse licensing or employment action by the Minnesota Department of Human Services or other state agency. Although the record clearly shows her rehabilitation, recent marriage, and birth of a child, M.L.M. has not yet been refused a “set aside” by the government. Thus, she has not yet suffered an injury.
*771However, I do not interpret recent ex-pungement cases of this court and the Supreme Court, specifically State v. S.L.H., 755 N.W.2d 271 as narrowly as some. In his concurrence in S.L.H., Justice Anderson, writing for himself and Justices Page and Meyer, warned of this very problem saying, “... I am concerned that our inherent authority, as explained in C.A., could in the future be construed more narrowly than it ought to be based on the wording of the majority opinion.” State v. S.L.H., 755 N.W.2d 271, 282 (Minn.2008) (Anderson, J. concurring). He went on to note a more expansive view noting that, “[0]ur inherent authority to grant relief may extend to officials and institutions outside the judicial branch in ‘appropriate circumstances,’ when such relief ⅛ essential to the existence, dignity, and function of a court.’ ” Id. (internal quotations and citations omitted) (quoting State v. C.A., 304 N.W.2d 353, 358 (Minn.1981)).